Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  130703 & (31) (32)                                                                                  Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  _________________________________________                                                           Stephen J. Markman,
                                                                                                                     Justices

  IN RE DAVID KIRCHER.
  _________________________________________

  DAVID KIRCHER,
            Plaintiff-Appellant,
  v                                                                SC: 130703
                                                                   COA: 265315
  WASHTENAW CIRCUIT JUDGE,
          Defendant-Appellee,
  and
  CITY OF YPSILANTI,
            Intervenor.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 22, 2005 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The motion to consolidate is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2006                       _________________________________________
         s0619                                                                Clerk